      Case 4:19-cv-00645-DPM Document 17 Filed 06/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

TIMOTHY RAY BURTON                                           PLAINTIFF

v.                        No. 4:19-cv-645-DPM

ARKANSAS DEPARTMENT OF
CORRECTION, Grimes Unit Infirmary;
DOES, Nurses, "Mrs. Erin" and "Mrs.
Stephanie," Saline County Detention
Center; and SALINE COUNTY
DETENTION CENTER                                         DEFENDANTS

                              JUDGMENT
     Burton's complaint is dismissed without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
